—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered August 1, 1997, which upon the prior grant of plaintiffs motion for summary judgment in lieu of a complaint pursuant to CPLR 3213, awarded plaintiff the principal amount of $6,000,000, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered September 10, 1997, denying defendants’ motion to reargue, unanimously dismissed, without costs, as taken from a nonappealable order.
Defendants were afforded sufficient notice of plaintiffs mo*49tion for summary judgment in lieu of complaint by timely service of plaintiffs motion papers. Nor was their opportunity to be heard unduly curtailed; they submitted papers in opposition to the motion and were represented in court upon the motion’s argument by an associate from the law firm representing them in the matter. Defendants’ opportunity to be heard was not rendered inadequate by the absence of their “principal” attorney from court at the time of the motion’s oral argument and decision. Finally, contrary to defendants’ contention, there was no due process requirement that the court notify the parties of when it intended to decide the pending motion. Concur— Rosenberger, J. P., Ellerin, Wallach and Williams, JJ.